DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
A complete action on the merits of claims 1-34 follows below.
Information Disclosure Statement
The information disclosure (IDS) submitted 9/24/2018 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary heat exchanger (6) and insulator (4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-35 recite “cutaneous and/or muscular surface.” It is unclear if the claims require cutaneous or muscular surface or both.
Claim 11 recites “cooling and/or heating.” It is unclear if the claim requires cooling or heating or both. 
Claim 21 recites “lower and/or upper muscle group of a user.” It is unclear of the claim requires the lower or upper muscle group or both. 
Claim 23 recites “the muscular group.” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 18, 20, 21, 23, and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harsy (7,959,657).
Regarding claim 1, Harsy teaches a temperature control system for a cutaneous and/or muscular surface comprising at least; a) a control unit (274); b) a thermoelectric module (266); c) a primary heat exchanger (first portion 246 and second portion 248); d) a pump (262); and a secondary heat exchanger (254); wherein the control unit is connected to the thermoelectric module (Fig. 17 tem 266 is connected to controller 274); thermoelectric module is associated to the primary heat exchanger (tem 266 regulates the fluid temperature in first portion 246); the pump is connected to the primary heat exchanger and to the secondary heat exchanger (pump 262 allows fluid to flow through 256 and 246).
Regarding claim 2, Harsy teaches the limitations of claim 1 and wherein the control unit comprises at least one electric current controller controlling the thermoelectric module temperature (Col. 11 lines 16-30).
Regarding claim 3, Harsy teaches the limitations of claim 2, wherein the thermoelectric module comprises a surface having heat absorption or heat dissipation 
Regarding claim 4, Harsy teaches the limitations of claim 1 and comprising thermal association between the thermoelectric module and the primary heat exchanger (TEM 266 modifies the fluid temperature configured to circulate in 246 ; Col. 6 lines 5-10).
Regarding claim 5, Harsy teaches the limitations of claim 1 wherein a surface of the thermoelectric module is connected to the primary heat exchanger (tem 266 connected to cold plate of first portion 246).
Regarding claim 6, Harsy teaches the limitations of claim 1 and an independent power supply associated to the control unit and the pump (battery 282). 
Regarding claim 7, Harsy teaches the limitations of claim 1 further comprising a temperature sensor (Col. 11 line 23).
Regarding claim 8, Harsy teaches the limitations of claim 1 and fluid circulation in the primary heat exchanger and secondary heat exchanger through the pump (hose conduits 252 allow for fluid circulation through 254 and 246). 
Regarding claim 9, Harsy teaches the limitations of claim 1and wherein the system is a closed loop (Fig. 17). 
Regarding claim 10, Harsy teaches the limitations of claim 1and wherein the primary heat exchanger and the secondary heat exchanger are fluidly communicant (hose conduits 252 allow for fluid circulation through 254 and 246).

Regarding claim 18, Harsy teaches the limitations of claim 1 and comprising wherein the secondary heat exchanger comprises at least on of: a) a serpentine; b) a hive; and c) any other tubular element for fluid circulation (hose conduits 252 and serpentine configuration of the tube in 254).
Regarding claim 20, Harsy teaches the limitations of claim 1 and wherein the control unit, the thermoelectric module, the primary heat exchanger, and the pump are arranged in a portable module (Figs.1-3 and 16, portable thermal therapeutic apparatus).
Regarding claim 21, Harsy teaches the limitations of claim 1 and wherein the secondary heat exchanger is associated with the lower and/or upper muscle group of a user (Figs 1-3 and 16). 
Regarding claim 23, Harsy teaches the limitations of claim 21 and wherein the secondary heat exchanger comprises a geometrical structure suitable with the muscular group  (Figs 1-3 and 16 pads 10, 20, 32, and 254). 
Regarding claim 32, Harsy teaches a method of temperature control for cutaneousl and/or muscular surface that is implemented in a temperature control system for a cutaneous and/or muscular surface (portable thermal therapeutic apparatus and method), comprising at least the steps of:

b) providing a definition of fluid temperature (deliver programmable set point temperature for both heat therapy and cold therapy; Col 7 lines 16-17). 
c) providing current control in a thermoelectric module by a control unit (controller 274);
d) pumping circulating fluid in a primary heat exchanger and the secondary heat exchanger (pump 262 configured to pump fluid in unit 246 and thermal pad 254); 
e) recirculating the fluid of the secondary heat exchanger to the primary exchanger (Fig. 17 illustrates a closed loop fluid flow system between unit 246 and thermal pad 254);
wherein, said method is implemented in closed loop (Fig. 17). 
Regarding claim 33, Harsy teaches the limitations of claim 32 and further comprising a step of providing a definition of exposure time of the cutaneous and/or muscular surface to the secondary heat exchanger (Col. 11 lines 8-10 the plural temperature set points and time intervals are stored into a memory of the controller.  This data can be input through the user interface with key actuations, or it can be transferred through the serial port interface from a personal computing device).
Regarding claim 34, Harsy teaches the limitations of claim 32 and further comprising a step of providing temperature measurement for controlling user temperature (temperature sensor Claim 1 enables the apparatus to achieve a predetermined set-point temperature of the heat transfer fluid, maintain said 
Regarding claim 35, Harsy teaches the limitations of claim 32 and further comprising a step of providing a definition of the power supply being at least one of a) supply medium independent from power grid; and b) supply medium dependent from power grid; wherein a switching is made between the supply medium (Gibbs teaches supply medium independent from power grid via battery 282. Gibbs teaches switching between the supply medium via on and off switch actuator 70, Fig. 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-17, 19, 22, 24-25, 29, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Gibbs (5,871,526).
Regarding claim 12, Harsy teaches the limitations of claim 1. While Harsy provides for a layer of the secondary heat exchanger that contacts the cutaneous and/or muscular surface, it does not explicitly teach wherein the secondary heat exchanger comprises (two layers) an internal layer and an external layer. 
However, Gibbs teaches a device within the same field of invention (portable temperature control system). Gibbs teaches a secondary heat exchanger that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary heat exchanger in Harsy such that it includes an internal layer and an external layer since the external/thermal layer of Gibbs insulates the pad from the outside environment in order to maintain constant temperature at the point of contact with the body (Col. 10 lines 54-56) and the internal/sterile layer which comprises the gel layer which has a good temperature  conducting characteristic such that the entire cooled or heated area maintains an even temperature gradient and as such maintains a more constant temperature at the point of treatment  (Col. 10 lines 44-45).
Regarding claim 13, Harsy in view of Gibbs teaches the limitations of claim 12 and Gibbs teaches wherein the internal layer comprises thermal conductor features (sterile layer 21 comprises gel layer 20 which is filled with polyglycol and barium or magnesium ions; Col 10 line 49). 
Regarding claim 14, Harsy in view of Gibbs teaches the limitations of claim 12 and Gibbs teaches wherein the external layer is in contact with an external surface (layer 23 insulates the pad from the outside environment which is considered to be an external surface).
Regarding claim 15, Harsy in view of Gibbs teaches the limitations of claim 14 and Gibbs teaches wherein the external layer comprises thermal insulator features (Col. 10 lines 54-56).

Regarding claim 17, Harsy in view of Gibbs teaches the limitations of claim 12 and Gibbs teaches wherein the internal layer comprises a wide contact area regarding to the cutaneous and/or muscular surface (the pads can be designed for specific areas of the body Figs 4a-10 illustrates pads with wide contact areas that are designed to cover the hip, shoulder, head, face , and torso). 
Regarding claim 19, Harsy teaches the limitations of claim 1 but does not teach wherein the secondary heat exchanger is associated with an insulator. 
However, Gibbs teaches a device within the same field of invention (portable temperature control system) and a secondary heat exchanger associated with an insulator (thermal layer 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary heat exchanger in Harsy such that it associated with an insulator since the thermal layer of Gibbs insulates the pad from the outside environment in order to maintain constant temperature at the point of contact with the body (Col. 10 lines 54-56). 
Regarding claim 22, Harsy in view of Gibbs teaches the limitations of claim 21. Harsy does not explicitly teach a fabric layer between the secondary heat exchanger and the cutaneous and/or muscular surface. 
However, Gibbs teaches a device within the same field of invention (portable temperature control system) and a fabric layer between the secondary heat exchanger 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary heat exchanger in Harsy to include a fabric layer such as a sterile disposable pad or plastic gauze between the secondary heat exchanger and the cutaneous or muscular surface since Gibbs provides such a layer would be removable, reusable or durable and capable of being sterilized repeatedly (Col. 11 lines 1-3). 
Regarding claim 24, Harsy in view of Gibbs teaches the limitations of claim 12. While Harsy does not explicitly teach the secondary heat exchanger is associated with a scalp of a user, Gibbs teaches a secondary heat exchanger within the same field of invention is associated with a scalp of a user (Fig. 7 cryo-cap body pad). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the secondary heat exchanger since Gibbs provides pads are designed for specific areas of the body (Col. 11 line 43) and one of ordinary skill can modify the shape of the pad to provide thermal therapy to the scalp. 
Regarding claim 25, Harsy in view of Gibbs teaches the limitations of claim 24 and Gibbs teaches a heat exchanger comprises a geometrical structure suitable with the scalp region. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the secondary heat exchanger since Gibbs provides pads are designed for specific areas of the body (Col. 11 line 43) and one of ordinary skill can modify the shape of the pad to provide thermal therapy to a facial region (Figs. 6a-6b).  
Regarding claim 30, Harsy in view of Gibbs teaches the limitations of claim 29, and Gibbs teaches wherein the secondary heat exchanger comprises a geometrical structure suitable with the facial region (Figs. 6a-6b). 
Regarding claim 31, Harsy in view of Gibbs teaches the limitations of claim 29.
Harsy does not explicitly teach a fabric layer between the secondary heat exchanger and  a facial surface of the facial region.  
However, Gibbs teaches a device within the same field of invention (portable temperature control system) and a fabric layer between the secondary heat exchanger and a facial surface of the facial region (pads for the facial region are illustrated in Fig. 6a-6b . In Fig. 2 Gibbs provides for a general pad design. Col. 11 lines 1-11 provides the fabric layer can be sterile disposable pad such as polyurethane or plastic gauze. Gibbs provides layer 21 may not be a sterile layer but may instead be a layer which allows for attachment of a sterile layer or material such as a paper or plastic gauze).
. 
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsy (7,959,657) in view of Gibbs (5,871,526) and in further view of Stefanile (6,312,453). 
Regarding claim 26, Harsy in view of Gibbs teaches the limitations of claim 24 as previously rejected. Harsy in view of Gibbs provides for a secondary heat exchanger associated with a scalp of a user (Fig. 7 cryo-cap body pad). It does not explicitly teach an adaption structure associated with the secondary heat exchanger and an insulation layer associated with the adaptation structure wherein the adaptation structure and the insulation each comprise geometrical structures suitable with the scalp region.
However, Stefanile teaches a device within the same field of invention (device for cooling the head), comprising an adaption structure (cap 22 or outer infrared reflective layer 66, Fig. 1) and an insulation layer (insulative layer 70, Fig. 8) wherein the adaptation structure and the insulation layer each comprise geometrical structures suitable with the scalp (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adaptation structure and an insulation layer in the temperature control system of Harsy in view of Gibbs (cryo-cap 
Regarding claim 27, Harsy in view of Gibbs and Stefanile teaches the limitations of claim 26. Harsy provides for a fluid inlet tube associated with the secondary heat exchanger  (conduit hoses 252) and Gibbs specifically provides the fluid inlet tube is arranged in the adaptation structure (Fig. 1 outer cap includes apertures 64 permitting supply and return tube 56,58). 
Regarding claim 28, Harsy in view of Gibbs and in further view of Stefanile teaches the limitations of claim 27 as previously rejected. Harsy teaches wherein the fluid inlet tube is thermally insulated (The conduit hoses are insulated against the flow of heat so as to maintain the thermal efficiency of the system.  Col. 7 lines 7-10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794